Case 5:18-cv-00541-EEF-MLH Document 203 Filed 06/05/19 Page 1 of 3 PageID #: 3355



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION


  ANTHONY TELLIS, ET AL.                           CASE NO. 5:18-CV-00541

  VERSUS                                           JUDGE ELIZABETH E. FOOTE

  JAMES M. LEBLANC, ET AL.                         MAG. JUDGE MARK L. HORNSBY


                            SETTLEMENT CONFERENCE ORDER

         At the parties’ request, and upon the Court’s referral, a settlement conference will be held
  before Magistrate Judge Karen L. Hayes beginning on Monday, September 9, 2019, at 9:30
  a.m., on the third floor of the U.S. Courthouse, 201 Jackson Street, Monroe, Louisiana.

         The following orders are entered to assist me in an objective appraisal and evaluation of
  the lawsuit, and to ensure that the necessary parties are present for the conference.

  I.     CONFIDENTIAL STATEMENTS

         a.      Each party shall mail or deliver to my office (and transmit via e-mail to
                 hayes_motions@lawd.uscourts.gov), a written Confidential Settlement
                 Conference Statement to arrive no later than Wednesday, September 4, 2019.
                 The statement shall contain the following, in outline form, set out in sections
                 lettered and numbered as follows:

                 i.     The name and title, if applicable, of the client or authorized representative
                        who will be attending the conference with counsel.

                 ii.    A statement confirming that the person identified in the preceding
                        paragraph PERSONALLY has full settlement authority as defined on p. 3
                        of this order under Section B, “ATTENDANCE.” This means, for
                        example, that no phone call to any other person will be necessary before
                        the attending client or representative can make significant or even drastic
                        changes in the settlement posture of the party in question, unless approval
                        for such an arrangement has been obtained from the court in advance.

                 iii.   A brief analysis of (1) the key issues involved in the litigation, with each
                        issue numbered separately, and (2) and “sticking points” preventing
                        settlement, identified and numbered separately.

                 iv.    A brief description of (1) the strongest and (2) the weakest points in your
                        case, both legal and factual, and (3) your most persuasive argument.
Case 5:18-cv-00541-EEF-MLH Document 203 Filed 06/05/19 Page 2 of 3 PageID #: 3356



              v.      Status of any settlement negotiations, including the last settlement
                      proposal made by you and to you. (PARTIES MUST MAKE A GOOD
                      FAITH EXCHANGE OF OFFERS PRIOR TO THE CONFERENCE!)

              vi.     A likely total judgment if plaintiff were to prevail.

              vii.    The chance, expressed as a percentage, that plaintiff will prevail at trial.

              viii.   The bottom-line settlement proposal that you would be willing to make in
                      order to conclude the matter and stop the expense of litigation.

              ix.     (1) An estimate of the legal fees and expenses which the client will incur
                      from the date of the conference through the trial level, if the case is not
                      settled. (2) Does this affect the settlement? (3) If so, state whether you
                      have communicated this to opponents?

              x.      A statement as to whether there is any ancillary litigation pending or
                      planned which affects case value.

              xi.     A statement as to (1) whether there is confidential information which
                      affects case value, (2) why can't/won't/shouldn't it be disclosed, and (3)
                      how can the other side be persuaded to change value if it doesn't have this
                      information?

        b.    In addition, to the extent that they exist, and to the extent that counsel considers
              them relevant to settlement, copies of the following documents may be attached to
              the Confidential Settlement Conference Statement:

              i.      Major relevant medical reports concerning plaintiff's medical condition;

              ii.     Economic loss reports;

              iii.    Liability expert reports;

              iv.     Any other documents which counsel believe may be of benefit to the
                      Court in evaluating the case.

        c.    The contents of the Statements and all other confidential communications made in
              connection with the settlement conference will not be disclosed to anyone without
              the express permission of the communicating party. The Statements and any
              other documents submitted for the settlement conference will be maintained in
              chambers and will be destroyed after the conference.



                                                  2
Case 5:18-cv-00541-EEF-MLH Document 203 Filed 06/05/19 Page 3 of 3 PageID #: 3357



  II.    ATTENDANCE

         a.     TRIAL COUNSEL AND A REPRESENTATIVE OF EACH PARTY WITH
                FULL SETTLEMENT AUTHORITY (DEFINED BELOW) SHALL
                PERSONALLY ATTEND THE CONFERENCE. This order is made on
                consideration of the specific facts and the nature of this case, and in light of the
                court's interest in using judicial resources in the most efficient manner possible.
                In re Stone, 986 F.2d 898 (5th Cir. 1993).

                If personal attendance would be burdensome or unnecessary, a party may apply
                for an exception to this requirement.

                “Full settlement authority” is defined as final settlement authority to commit the
                defendant to pay, in the representative's discretion, a settlement amount up to
                the plaintiff's prayer (excluding punitive damage prayers in excess of $100,000)
                or up to the plaintiff's last demand, whichever is lower.

                For a plaintiff, the representative must have final authority, in the
                representative's discretion, to authorize dismissal of the case with prejudice, or
                to accept a settlement amount down to the defendant's last offer.

         b.     All persons attending must be prepared to remain at the conference until either a
                settlement is reached or I decide that further negotiation would be futile. Travel
                arrangements should be made with that in mind.

         c.     Failure to fully comply with these attendance requirements may result in the
                imposition of appropriate sanctions.

  III.   FORMAT

         The Court will use a mediation format, to include private caucusing with each side; the
         judge may address your client directly.

  IV.    CLOSING

         a.     If settlement is reached, do you want it on the record?

         b.     How soon could checks/closing documents be received?

         In Chambers, at Monroe, Louisiana, this 5th day of June 2019.


                                                      __________________________________
                                                      KAREN L. HAYES
                                                      UNITED STATES MAGISTRATE JUDGE
                                                  3
